Citation Nr: 0632442	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
evaluated as 30 percent disabling prior to October 28, 2002 
and 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran was a member of the Puerto Rican Air National 
Guard with a period of active duty for training in August 
1959.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a March 2000 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 30 percent for bronchial asthma.  In July 2001, the 
veteran and his son appeared and testified in Washington, 
D.C., before C.W. Symanski who is the Veteran's Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).  The Board remanded the 
case to the RO in October 2001 for further development.  By 
rating decision dated September 2003, the RO increased the 
disability rating for bronchial asthma to 60 percent 
disabling effective to October 28, 2002.  In September 2004, 
the Board remanded the case to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.


FINDINGS OF FACT

1.  For the time period prior to January 30, 2002, the 
veteran's bronchial asthma was manifested by an FEV-1 of 102 
percent and an FEV-1/FVC of 69 percent with less than monthly 
visits to his physician to treat his bronchial asthma and 
less than intermittent courses of systemic corticosteroid 
treatment.

2.  For the time period beginning on January 30, 2002, the 
veteran's bronchial asthma was manifested by an FEV-1 of 69-
85 percent and an FEV-1/FVC of 75-99 percent with no more 
than intermittent courses of systemic (oral or parenteral) 
corticosteroid or immunosuppressive medications and no 
instances of respiratory failure.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma prior to January 30, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2006).

2.  The criteria for a 60 percent evaluation, but no higher, 
for bronchial asthma have been met effective January 30, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2006).

3.  The criteria for an evaluation in excess of 60 percent 
for bronchial asthma beginning on January 30, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran was treated for bronchial asthma 
while serving on active duty for training in August 1959.  A 
Board decision dated October 1983 established entitlement to 
service connection for bronchial asthma.  An RO rating 
decision dated April 1984 assigned an initial 10 percent 
evaluation under Diagnostic Code (DC) 6602.  The RO increased 
the evaluation to 30 percent disabling in a January 1995 
rating decision.  

The veteran filed his claim for an increased rating in 
November 1999.  Medical records submitted to the record 
demonstrated treatment for bronchial asthma with medications 
such as Theophylline, Prelone, and Singulair.  He had 
instances of treatment for breathing difficulties in March, 
June, July and September 1999.  He had an intramuscular 
injection (IM) of Kenalog in March 1999.  A June 1999 letter 
from Christina Lorenzo, M.D., read as follows:

I certify [the veteran is] in treatment for severe 
Bronchial Asthma with frequent crises of acute 
exacerbation, plus secondary cardiac insufficiency 
from obesity, migratory [illegible], chronic 
gastritis.  Acute recurrences of Bronchitis 
[illegible].  He has the greatest limitation to 
physical exercise that exacerbates the crisis.  We 
ordered [illegible] chair for him since his 
walking is limited by the diabetes, diabetic 
neuropathy, obesity and above all bronchial spasms 
when exercising.

On VA examination in November 1999, the veteran described a 
worsening of asthma attacks having frequent and severe 
exacerbations on a daily basis.  His attacks were partially 
controlled with medications, but he had some emergency room 
visitations for respiratory therapy.  He complained of a dry 
cough that was sometimes productive, especially on cold or 
rainy days.  He denied hemoptysis or anorexia.  He reported 
dyspnea on exertion upon climbing 3-4 steps of stairs.  His 
asthma attacks occurred on a daily basis that was treated 
with TheoDur, Albuterol inhalers, Azmacort and Serevent.  
Physical examination was significant for bilateral and 
expiratory wheezes in all lung fields.  There was no cyanosis 
or clubbing of the extremities.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy (RVH) or pulmonary 
hypertension.  His pulmonary function testing (PFT) 
demonstrated post-bronchodilator findings of an FEV-1 (forced 
expiratory volume in one breath) of 102 percent and an FEV-
1/FVC of 69 percent. These findings were interpreted as 
demonstrating mild airway obstruction as well as moderate air 
trapping with increased airway resistance and decreased 
conductance as seen in obstructive lung disease.  He was 
given a diagnosis of asthma. 

Thereafter, the veteran had prescriptions for medications 
such as Albuterol, Triamcinolone acetonide, and Theophylline.  
He was also using a nebulizer, and provided a continuous 
positive airways pressure (CPAP) machine for sleep apnea.  He 
had emergency room treatments for acute crises of bronchial 
asthma in September 2000, January 2001 and May 2001.  On May 
10, 2001, he was given Kenalog IM.  He had a hospitalization 
for bronchial asthma in October 2000 with treatment including 
intravenous solumedrol.

In July 2001, the veteran testified to monthly physician 
visits to treat his bronchial asthma.  He described asthma 
attacks, manifested by wheezing, chest tightness, wooziness, 
shortness of breath and increased heart rate, occurring more 
than 2 times per day.  His symptoms were exacerbated with 
cold and rainy weather as well as physical exertion.  He took 
multiple medications, to include Proventil, Azmacort, Theo-
Dur and Combivent, that took 15 minutes to alleviate an 
asthma attack.  He was hospitalized for an asthma attack in 
October 2000, and had additional emergency room visits.  He 
had sleeping difficulty due to sleep apnea that he attributed 
to his service connected bronchial asthma.  He also believed 
that his hypertension and diabetes conditions were aggravated 
by his asthma.  His son had observed the veteran's asthma 
attacks where he remained sedentary afterwards.  His father 
could only walk short distances before tiring and needing 
rest.  He could only climb two steps at a time.

Additional medical records include his treatment for an acute 
bronchial asthma crises on December 6, 2001, January 30, 
2002, and June 12, 2002 treated with Kenalog IM.  He had 
treatment for an acute flu syndrome on top of bronchial 
asthma on October 28, 2002.  His treatment included Kenalog 
IM.  A PFT dated February 5, 2003 demonstrated post-
bronchodilator findings of an FEV-1 of 69 percent, an FEV-
1/FVC of 75 percent.

In July 2003, the veteran underwent VA examination with 
benefit of review of his claims folder.  He reported as many 
as 4 asthma attacks per day.  He also complained of daytime 
somnolence with continuous gain of weight.  He denied 
hemoptysis.  His treatment consisted of Flovent, Albuterol 
and Theophylline.  His physical examination was significant 
for distant breath sounds with diffuse rhonchi and wheezing.  
There was no evidence of pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale, congestive heart 
failure, residuals of pulmonary embolism or pulmonary 
thromboembolism.  His sleep apnea was deemed more likely than 
not directly related to his bronchial asthma.

An RO rating decision dated September 2003 increased the 
disability rating to 60 percent effective to October 28, 2003 
under DC 6602.

The veteran underwent additional VA examination, with benefit 
of review of the claims folder, in February 2005.  He 
reported 3-4 asthma attacks on a daily basis that were 
controlled by medication most of the time.  He complained of 
worsening of shortness of breath upon mild efforts such as 
climbing 2-3 stair steps.  He had a dry cough that turned 
productive with white phlegm during respiratory infections.  
He had two hospitalizations in the last year due to asthma 
exacerbation and bronchitis.  His asthma exacerbations, 
manifested by chest tightness, shortness of breath and 
persistent cough, were provoked by cold or humid days.  He 
reported a weight loss of 20 pounds in the last six months.  
He recently added Singulair 10 mg at bedtime (h.s.)  A review 
of his records disclosed treatment for service connected 
asthma consisting of Albuterol two puffs every six hours or 
by respiratory therapy ever four or six hours as needed 
(p.r.n.), Flovent 220 mcg two inhalations twice a day 
(b.i.d.), and Theophylline 300 mg bid.  He had no evidence of 
systemic corticosteroid treatment.  Physical examination was 
significant for end-expiratory wheezes in all lung fields 
with prolonged expiratory phase.  There was no clubbing or 
cyanosis of the extremities.  There was no history of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  A PFT demonstrated post-bronchodilator 
findings of an FEV-1 of 85 percent, an FEV-1/FVC of 99 
percent.  He was given a diagnosis of asthma.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO has assigned 30 percent rating for bronchial asthma 
prior to October 28, 2002 and a 60 percent rating thereafter.  
The severity of a respiratory disease is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.97.  
The veteran's 30 percent rating under DC 6602 contemplates an 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  38 
C.F.R. § 4.97, DC 6602 (1998-2006).  A 60 percent rating is 
warranted for an FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A 100 percent 
rating is warranted for an FEV-1 of less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  Id.

For the time period prior to January 30, 2002, the evidence 
in this case reflects the veteran's report of asthma attacks, 
manifested by wheezing, chest tightness, wooziness, shortness 
of breath and increased heart rate, occurring more than 2 
times per day.  He testified to monthly visitation to his 
physician to treat his bronchial asthma, but the clinic 
records associated with the claims folder reflect less than 
monthly visits to his physician to treat his bronchial 
asthma.  His PFT demonstrated post-bronchodilator findings of 
an FEV-1 of 102 percent and an FEV-1/FVC of 69 percent.  His 
prescriptions included TheoDur, Albuterol inhalers, Azmacort 
and Serevent.  He first met the requirement of three courses 
of systemic corticosteroid treatment with his injection of 
Kenalog on January 30, 2002 with prior Kenalog injections in 
May and December 2001.  The preponderance of the evidence 
demonstrates that, for the time period prior to January 30, 
2002, the veteran's bronchial asthma was manifested by an 
FEV-1 of 102% and an FEV-1/FVC of 69 percent with less than 
monthly visits to his physician to treat his bronchial asthma 
and less than intermittent courses of systemic 
corticosteroid.

For the time period beginning on January 30, 2002, the 
veteran had met the criteria for three courses of systemic 
corticosteroid treatment within a year.  He described 3-4 
asthma attacks on a daily basis with shortness of breath upon 
mild exertion.  His PFT demonstrated post-bronchodilator 
findings ranging of an FEV-1 of 69-85% and an FEV-1/FVC of 
75-99 percent.  His medications included Albuterol, Flovent, 
Theophylline and Singulair which, according to medical 
opinion, did not constitute systemic corticosteroid 
treatment.  There is no competent evidence of instances of 
respiratory failure.  The preponderance of the evidence, 
therefore, demonstrates that the veteran's bronchial asthma 
was manifested by an FEV-1 of 69-85 percent and an FEV-1/FVC 
of 75-99 percent with no more than intermittent courses of 
systemic corticosteroid or immunosuppressive medications and 
no instances of respiratory failure.

In so concluding, the Board has considered the descriptions 
by the veteran and his son of the veteran's respiratory 
limitations, to include a report of monthly visitations to a 
private physician for exacerbations of bronchial asthma.  The 
Board accepts the description of the veteran's asthma 
symptoms as credible, but the report of monthly visitation to 
treat bronchial asthma is not supported by the documentary 
evidence.  The medical evidence of record holds more 
probative weight as to his PFT findings and to the types of 
prescriptive medications used to treat his condition.  The 
benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim for a 
rating in excess of 60 percent.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated September 2004 satisfied elements (1), 
(2), (3) and (4).  This letter notified him of the types of 
evidence and/or information necessary to substantiate his 
claim, and the relative duties on the part of himself and VA 
in developing his claim.  He was further advised "If there 
is any other evidence or information you think will support 
your claim, please let us know.  If you have any evidence in 
your possession, please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2006) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been full compliance with the four notice content 
requirements, and any error in not providing a single notice 
to the veteran covering all content requirements prior to the 
initial adjudication of the claims constitutes harmless error 
in this case.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
claim was initiated prior to the passage of the current 
statutory and regulatory provisions governing notice.  The 
rating decision on appeal, the statement of the case (SOC), 
and supplemental statements of the case (SSOC) provided him 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The claim has 
been readjudicated since compliant notice has been sent.  
There has been no showing or argument that a notice 
deficiency both exists and has resulted in prejudicial error 
to the veteran.  Any notice deficiency that may have occurred 
has resulted in harmless error.  38 C.F.R. § 20.1102 (2006).  
A staged rating has been in effect during the appeal period 
that has been explained in the SOC and SSOC's, and any 
failure to inform him about the evidence and information 
necessary to establish an effective date of award is harmless 
error as he has been advised that that his rating is based 
upon the schedular criteria for evaluating bronchial asthma.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Any further notice to the appellant would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claim on appeal.  
The RO also obtained medical and legal documents pertaining 
to the veteran's award of disability benefits by the Social 
Security Administration (SSA).  Multiple medical examinations 
have been provided to the veteran during the appeal period, 
to include an examination ordered by the Board.  A VA 
examination report dated February 2005 was based upon review 
of the claims folder and contains all necessary findings to 
adjudicate the claim.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case, and there is no reasonable possibility 
that any further assistance to the appellant would be capable 
of substantiating his claim.


ORDER

A 60 percent rating for bronchial asthma is granted effective 
January 30, 2002, but the remainder of the claim is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


